
	
		I
		112th CONGRESS
		1st Session
		H. R. 715
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend part Q of title I of the Omnibus Crime Control
		  and Safe Streets Act of 1968 to authorize grant funds to be used for the
		  Troops-to-Cops Program.
	
	
		1.Short titleThis Act may be cited as the
			 Let’s Re-Up the Troops-to-Cops Program
			 Act.
		2.Authorization of
			 Troops-to-Cops programSection
			 1701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796dd(b)) is amended—
			(1)by redesignating
			 paragraphs (1) through (17) as subparagraphs (A) through (Q), respectively, and
			 by moving the margins of such subparagraphs (as so redesignated) two ems to the
			 right;
			(2)in the matter
			 preceding subparagraph (A) (as so redesignated by
			 paragraph (1) of this section), by striking
			 The purposes for which and inserting (1) In
			 general.—The purposes for which;
			(3)in subparagraph
			 (Q) (as so redesignated by paragraph (1) of this section), by striking
			 paragraphs (1) through (16) and inserting subparagraphs
			 (A) through (P); and
			(4)by adding at the
			 end the following new paragraph:
				
					(2)Troops-to-Cops
				Program
						(A)In
				generalFor grants made during the 3-year period beginning on the
				date of enactment of the Let’s Re-Up the
				Troops-to-Cops Program Act, in addition to the purposes described
				in paragraph (1), grants made under subsection (a) may be used to hire former
				members of the Armed Forces (and to pay the full salary of such former members)
				to serve as career law enforcement officers for deployment in
				community-oriented policing, particularly in communities that are adversely
				affected by a recent military base closing.
						(B)DefinitionIn
				this paragraph, former member of the Armed Forces means a member
				of the Armed Forces of the United States who has been honorably discharged from
				the Armed Forces of the United
				States.
						.
			
